Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7-28-21 have been fully considered but they are not persuasive.
Applicant asserts that the allowable subject matter of claim 2 has been incorporated into claim 7. This argument is not persuasive. Claim 1 and previous claim 2 have different scope(s) from current claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato (US 2013/0194897)
With regard to claim 7 Kato discloses a method of determining illuminance of a timepiece including a solar cell which has a solar panel (illuminance detection figure 3; abstract; s204 figure 4b; 111 figure 2), a secondary battery (112) which is charged from the solar cell (111), and an overcharge prevention circuit (121) which detects a charged state of the secondary battery (112), the method comprising:  
regarding light illuminating the solar panel as being equal to or higher than a predetermined illuminance upon determination by the overcharge prevention circuit that the secondary battery is close to being overcharged (figure 3); and 
upon determination by the overcharge prevention circuit that the secondary battery is not close to being overcharged, determining whether or not light illuminating the solar panel is equal to or higher than the predetermined illuminance (figure 3).

Allowable Subject Matter
Claims 1, 3-6 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9-30-21
/SEAN KAYES/Primary Examiner, Art Unit 2844